 FITZGERALD'S HOTEL/CASINO549Nevada Club, Inc., d/b/a Fitzgerald's Hotel/Casinoand Professional, Clerical and MiscellaneousEmployees Local Union No. 995, Affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Petitioner. Case 32-RC-823April 2, 1981DECISION ON REVIEWOn November 15, 1979, the Acting Regional Di-rector for Region 32 issued his Decision and Direc-tion of Election in the above-entitled proceeding.He therein broadened the Petitioner's requestedunit of front desk clerks, PBX operators, reserva-tion clerks, night auditor, and front desk cashiersemployed at the Employer's hotel and casino to in-clude all hotel, food, and beverage department em-ployees. Thereafter, in accordance with Section102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, thePetitioner filed a timely request for review of theActing Regional Director's decision contending,inter alia, that in making the above unit determina-tion he departed from officially reported Boardprecedent. The Employer filed an opposition there-to.By telegraphic order dated December 21, 1979,the Board granted the request for review andstayed the election pending decision on review.The Board has considered the entire record inthis proceeding with respect to the issue underreview and makes the following findings:The Employer operates a hotel and casino. Its16-floor facility includes bars, restaurants, diningand banquet rooms, kitchens, and 342 guestrooms.Apart from the casino, the Employer employs ap-proximately 322 employees in 3 departments; 157 inthe hotel department, 140 in the food department,and 25 in the beverage department. Meta Fitzger-ald has overall responsibility for the Employer'soperations, including its labor relations policy.Ronald Canada manages the hotel department andreports directly to Fitzgerald. The managers of thefood and beverage departments report directly toeither Canada or Fitzgerald.The record shows the following organizationaland operating structure within the hotel depart-ment. The employee complement of the front deskis approximately 10 and includes desk clerks, cash-iers, a night auditor, and the front desk manager.'I The front desk manager, Leon Hernandez, is hourly paid as are theother front desk employees. He makes up the work schedule but thatmust be approved by Hotel Department Manager Canada. Hernandezperforms the same work as the other front desk employees and has noauthority to hire or discharge employees. We find that Hernandez is nota supervisor and we shall include him in the unit found appropriateherein.255 NLRB No. 84performs some clerk and cashier duties since he isthe only front desk employee on the 10:45 p.m. to6:45 a.m. shift. There are approximately 13 employ-ees in the PBX room, trained as both PBX opera-tors and reservation clerks. There are, however, noreservation clerks on duty from 11 p.m. to 7 a.m.and during that time reservations are taken by frontdesk employees. The six auditing employees beginwork at 6 a.m. in a room behind the front deskcounting the night's receipts from the hotel, food,and beverage departments. They then move to thefourth floor for additional accounting and book-keeping duties.The hotel department's approximately 10 bell-men do some housekeeping and room service taskssince employees regularly assigned these duties donot work the night shift. Also, some of the approxi-mately 17 valet parking attendants have, as re-quired, occasionally worked as bellmen. The hoteldepartment also includes laundry, housekeeping,and casino cleaning employees. The latter are re-sponsible for cleaning the front desk area, the bell-men's area, and the valet parking area in additionto their duties in the casino.The Acting Regional Director also found, in ad-dition to the above-cited examples of employee in-terchange, regular work contact between andwithin the hotel, food, and beverage departments.The front desk employees, sought by the Petition-er, are in regular contact with the bellmen, valetparkers, food and beverage department cashiers,and the auditing section. None of the employees inthe latter categories is included in the Petitioner'srequested unit. The bellmen also regularly interactwith the PBX operators and with the valet parkingattendants.The record also reveals, inter alia, the followingtransfers within and between the Employer's threemain departments. Four front desk employees havetransferred to the auditing group. One housekeep-ing employee has also transferred to the auditinggroup but the record reveals that this transferlasted only for 2 months.Approximately six valet parking employees havetransferred to bellmen positions. Housekeeping em-ployees have become parking, laundry, or casinocleaning employees. One valet parking employeeregularly works 1 day per week in housekeeping.The record also shows that beverage departmentemployees have transferred to hotel departmentjobs as bellmen and parking attendants. The Em-ployer has also occasionally substituted employeesacross departmental lines. For example, a PBX/res-ervations worker was temporarily assigned duty asa cocktail waitress and front desk personnel haveFITZGERALDS HOTEL/CASINO 549 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDon occasion performed the housekeeping functionof checking guestrooms.In broadening the Petitioner's primary request, asdescribed above, the Acting Regional Directorrelied, in part, on the regular work contacts withinand between all three departments and the historyof permanent employee transfers within and be-tween all three departments. The Acting RegionalDirector placed further reliance on the fact that allhotel, food, and beverage employees are hourlypaid, use the same employee facilities, and sharethe same medical, vacation, and holiday plans. Heconcluded, based on his finding of a "clear patternof integration of employee functions within andacross departmental lines," that the requested unitwas inappropriate because it lacked a communityof interest distinct from other employees. TheActing Regional Director cited Island Holidays,Ltd. d/b/a Coco Palms Hotel, 201 NLRB 522(1973), and Howard Johnson Company, 201 NLRB376 (1973).The Petitioner contends that the unit of clericalemployees sought does possess a distinct communi-ty of interest and that the degree of functional inte-gration of these employees with other hotel em-ployees and with the food and beverage depart-ment employees is too low to require a combinedunit.The Employer opposes the Petitioner's requestby arguing that area practice calls for the organiza-tion of hotel/casino facilities into two units-one ofrestaurant and bar employees and a residual unit ofhotel employees. The Employer further asserts thatthree hotel/casinos in the Reno-Lake Tahoe area,similar to its own, have been organized in overallhotel units and that no separate units of hotel cleri-cals have been found appropriate.For the reasons stated below we find merit in thePetitioner's contention. While the record does sup-port the Acting Regional Director's findings as toemployee transfers and interchanges, we note thatall but one of the cited instances are compatiblewith the Petitioner's requested unit. That exceptiondeals with the four permanent transfers of frontdesk employees to the auditing group.2All remain-ing instances of permanent employee transfer andall instances of employee interchanges have beeneither among classifications within a white-collar2 The record does not provide a basis for distinguishing between thefront desk employees and the "back desk" auditing employees withregard to the appropriateness of their inclusion in a single clerical orwhite-collar unit. Since the Petitioner does not object to the inclusion ofthe auditing employees in its requested unit, we shall include them in theunit found appropriate herein.3 We view the temporary assignment of a PBX operator to duty as awaitress and the occasional use of a front desk employee to check onroom status as isolated instances of irregular interchange which do notdetract from our finding of a clerical unit.unit of front desk, PBX, and auditing employees oramong other hotel department classifications andbeverage or food department classifications.The Acting Regional Director's reliance on CocoPalms, supra, is misplaced. There clerical employ-ees were included in a hotelwide unit only because,in addition to a finding that all employees shared asufficient community of interest, such inclusion wasrequested by the Petitioner. Here, on the otherhand, the Petitioner specifically seeks a separateunit of hotel clerical employees. The second caserelied on by the Acting Regional Director, HowardJohnson Company, 201 NLRB 376, has recentlybeen overruled by the Board in Howard JohnsonCompany, 250 NLRB No. 161 (1980). In the lattercase we found that a hotel unit excluding frontdesk clericals was appropriate and we approvedthe Regional Director's citation of Ramada Inns,Inc., 221 NLRB 689 (1975), which held that asingle overall hotel unit is mandatory only wherefunctions and mutual interests are higly integrated.We find, however, based on the record evidencereviewed herein, that the white-collar clerical em-ployees of the Employer, including the auditingemployees, constitute an appropriate unit with adistinct community of interest. The functional inte-gration of these employees with the remainingblue-collar hotel employees and the food and bev-erage department employees whom the Employerwould include is insufficient to require a differentconclusion. While the Acting Regional Directorhas shown extensive work-related contacts betweenclerical and nonclerical employees, the Board hasnever held that white-collar employees may onlybe represented within an overall hotel unit simplybecause of contact with nonclerical employeeswithout a showing of significant functional integra-tion.4Such integration is not shown here by therecord evidence on transfers and interchange.As to the Employer's contention with respect toarea practice in the hotel/casino industry, we notethat it has not specified what units were sought inthe three area facilities cited in its request forreview. The Employer is correct in noting thatHotel Equities, d/b/a The Regency Hyatt House, 171NLRB 1347 (1968), relied on by the Petitioner,does not compel a finding that front desk and otherclerical employees are precluded in all instancesfrom inclusion in a unit of blue-collar operatingpersonnel. However, that case is inapposite here. It4 In Palmetto Hospitality Services, Inc. d/b/a Golden Eagle Motor Inn,246 NLRB 323 (1979), the Board did include front desk clericals andnight auditors in an overall hotel unit based on a finding of extensive in-terchange. There, however, the entire facility employed only 28 employ-ees, all of whom had the same immediate supervision. In the instant case.the Employer's facility has approximately 322 employees in a consider-ably more complex and differentiated operation. FITZGERALD'S HOTEU/CASINO551is clear that if a petitioner seeks an overall unit, Re-gency Hyatt House does not preclude one. The Em-ployer thus has not shown that our granting thePetitioner the smaller unit it seeks is inconsistentwith either Board law or area practice.Since the Board excludes hotel clericals fromoverall units when requested by a petitioner andwhen community-of-interest considerations so war-rant, we now adopt the logically consistent policyof granting such a separate unit of hotel clericalsupon a request supported by an adequate showingof a distinct community of interest.Therefore, on the basis of the foregoing and therecord as a whole, we conclude that the followingunit is appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) ofthe Act:All full-time and regular part-time front deskclerks, PBX operators, reservation clerks,night auditors, front desk cashiers, accountingemployees, and the front desk manager em-ployed by the Employer at its Reno, Nevada,facility; but excluding housekeeping employ-ees, bellmen, parking attendants, purchasingand receiving employees, casino cleaning em-ployees, laundry employees, all other hotel de-partment employees, food department employ-ees, beverage department employees, casinogaming employees, maintenance employees,guards, and supervisors as defined in the Act.Accordingly, we shall remand the case to theRegional Director for the purpose of conductingan election pursuant to the Acting Regional Direc-tor's Decision and Direction of Election, as modi-fied herein, except that the eligibility payroll periodtherefor shall be that immediately preceding thedate of issuance of this Decision on Review.55 As the unit found appropriate herein is broader than the unit soughtby the Petitioner, conduct of the election is conditioned upon the Peti-tioner's demonstrating, within 10 days from the date hereof, that it has anadequate showing of interest in the broader unit found appropriate. In theevent the Petitioner does not wish to participate in an election in the unitfound appropriate, we shall permit it to withdraw its petition withoutprejudice upon notice to the Regional Director within 5 days from thedate of this Decision on Review.[Excelsion footnote omitted from publication.]FTZGERALDS HOTEL/CASINO 551